DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "heavy" in claim 9 is a relative term which renders the claim indefinite.  The term "heavy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended that the applicant amend to a more definite term, i.e. by providing a threshold for what constitutes “heavy”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by US 8718771 to Gandhi et al, henceforth Gandhi.
Regarding claim 1, Gandhi, which teaches a method of dynamic battery management in an implantable device (Title), teaches an external device configured to estimate a remaining longevity of an implantable medical device (IMD) (“external device to communicate with the IMD” (Col 9, line 30-32)) powered by a battery that at any given time has a battery voltage (BV) and a remaining battery capacity (RBC), wherein a performance profile for the battery (Fig 8a-8d), which specifies a relationship between the BV and the RBC, includes one or more decline regions and one or more plateau regions (see Fig. 7, plateau region 702 and decline region 704), within each of the one or more decline regions a rate at which the BV decreases as the RBC decreases (Fig 7 shows that voltage decreases with time, which necessarily corresponds to a decrease in battery capacity).
Gandhi further teaches exceeding a rate threshold (“trigger points” (Col 6 line 7); the trigger point delineates two different methods of estimating battery longevity above and below certain voltages, Gandhi), and within each of the one or more plateau regions the rate at which the BV decreases as the RBC decreases does not exceed the rate threshold, the method 

Regarding claim 2, Gandhi teaches wherein using the first technique to estimate the RBC comprises estimating the RBC based on a weighted average  (Col 5 lines 25-30) of a remaining capacity as a function of the BV and a remaining capacity as a function of consumption (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)); and using the second technique to estimate the RBC comprises estimating the RBC based on the remaining capacity as a function of consumption (“Battery capacity consumed is measured using only the capacity-by-voltage device over a third portion of the life of the battery 206,” (Col 5 lines 14-16).

Regarding claim 9, Gandhi teaches further comprising: storing historical battery data from time-to-time (Fig. 8E) , the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist); and during a heavy 

Regarding claim 11, Gandhi teaches wherein the method is performed by an external device that wirelessly communicates with the IMD (wireless telemetry circuit 415) for which the remaining longevity is being estimated (“included in the IMD” Col 8 lines 55-56).  

Regarding claim 12, Gandhi teaches13609USO1PATENT(SJUD-01 164US0)39 producing and displaying, on a display of the external device (“gas gauge display Col 8 line 16-19), a trending graph that shows the estimated RBC at a plurality of different times verses a time since implant of the IMD (Fig 8a-8d).  

Regarding claim 13, Gandhi teaches an external device configured to estimate a remaining longevity of an implantable medical device (IMD) (“external device to communicate with the IMD” (Col 9, line 30-32)) powered by a battery that at any given time has a battery voltage (BV) and a remaining battery capacity (RBC), wherein a performance profile for the battery (Fig 8a-8d), which specifies a relationship between the BV and the RBC, includes one or more decline regions and one or more plateau regions (see Fig. 7, plateau region 702 and decline 

Regarding claim 15, Gandhi teaches the external device of claim 13, further comprising memory (memory circuit 410, Col 8 line 55), and wherein the at least one processor is configured to: store historical battery data (Fig. 8E) in the memory from time-to-time, the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist); detect occurrences of a heavy battery usage and recovery period (Col 4 line 33); and during a heavy battery usage and recovery period, estimate the RBC 

Regarding claim 16, Gandhi teaches wherein the at least one processor subsystem (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46)) is configured to determine whether the battery of the IMD is operating within a said plateau region or a said decline region (see Fig. 7, plateau and decline regions 702 and 704) based on one or more measurements of the BV obtained from the IMD.  

Regarding claim 17, Gandhi teaches wherein the external device is selected from the group consisting of: an external clinical programmer (Col 7 line 3); an in-home monitor; or a mobile computing device (“external devices include personal digital assistants, personal…computers, or handheld devices” (Col 9 lines 36-39)).

Regarding claim 18, Gandhi teaches wherein the user interface comprises a display (display 547, Col 9 line 54) and wherein the at least one processor is configured to produce and display, on the display of the external device (external devices 544 includes controller circuitry 

Regarding claim 19, Gandhi teaches wherein the at least one processor (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46)) is configured to: estimate a total future consumption (Col 11, lines 54-57; Col 4, lines 35-42). Gandhi further teaches states where remaining longevity is the remaining longevity of the IMD (Col 4 line 26), RBC is a most recent estimate of the RBC; and Future (use) is the estimated total future consumption (Col 11 line 57).  Gandhi does not state the equation relating longevity, remaining battery capacity and future consumption; however, this relation is inherent to the calculation of battery longevity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi.
Regarding claim 3, Gandhi teaches estimating the RBC based on the weighted average of the remaining capacity as a function of the BV (“weighted average of [two] outputs” (Col 5, lines 30-32)) and, teaches where RBC is the remaining battery capacity (“remaining battery capacity” Col 2, lines 66-67), RC(BV) is the remaining capacity as a function of the BV, RC(C) is the remaining capacity as a function of consumption (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)). Gandhi does not state a corresponding battery voltage range (BVrange) that extends from a start of the battery voltage range (BVstart of range) to an end of the battery voltage range (BVend of range). However, Gandhi teaches a method step which classifies voltage values as “depressed” or “recovered,” (Col 7 lines 30-37) relative classifications that inherently require calculating the difference between the start and end of the value’s range. Gandhi further states wherein the remaining 

    PNG
    media_image1.png
    41
    471
    media_image1.png
    Greyscale
 
However, this equation represents the weighted averages stated in Gandhi (Col 5, lines 35-45). It would have been obvious to one of ordinary skill to relate the variables taught in Gandhi with the basic relational equation of weighted averages (see MPEP 2144.05 (II)(A) regarding routine experimentation), as this is necessary when combining two different measurements, i.e. two different capacities, into a single, more accurate metric (“[which] reduces abrupt changes in longevity gauge behavior” (Col 5 lines 32-35)).

Regarding claim 4, Gandhi teaches wherein the estimating the RBC based on the remaining capacity as a function of consumption (RC(C)) (“battery capacity consumed is measured using a first capacity measuring device” (Col. 5 lines 7-8)) is performed using the following equation: RBC = RC (BV) (“a mapping is used between voltage measured and capacity consumed” (Col 5, lines 18-20)) where RBC is the remaining battery capacity, and RC(BV) is the remaining capacity as a function of the BV (Col 10, lines 60-63).   

Regarding claim 5, Gandhi teaches wherein the consumption comprises an initial capacity minus a used capacity, and wherein the used capacity (“measuring consumed battery capacity…includes blending multiple independent measurements of battery capacity” (line 49-51)) comprises a summation of the following: consumption during implant (“pre-implant testing” Col 7 line 5); and consumption postimplant to a present date (“[depiction of] battery longevity including a “time to explant” gauge” (Fig 8a-8d, Col 8, lines 16-20)). Although Gandhi does not 

Regarding claim 10, Gandhi teaches wherein the estimating the remaining longevity of the IMD based on at least one of the estimates of the RBC comprises: estimating a total future consumption (Col 11, lines 54-57; Col 4, lines 35-42). Gandhi states where remaining longevity is the remaining longevity of the IMD Col 4 line 26), RBC is a most recent estimate of the RBC; and Future (use) is the estimated total future consumption (Col 11 line 57).  Gandhi does not state the equation relating longevity, remaining battery capacity and future consumption; however, this relation is inherent to the calculation of battery longevity.
 
Claim 6, 14, 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi as applied to claim 2 above, and further in view of US 8004243 B2 to Paryani et al, henceforth Paryani.
Regarding claim 6, Gandhi teaches wherein the first technique is used to estimate the RBC when the battery is operating within at least one of the one or more plateau regions ((see Fig. 7, plateau region 702 and decline region 704))  and the BV is above a voltage threshold (“trigger points,” Col 6 line 7), wherein the BV being above the voltage threshold is indicative of the IMD being far from a recommended replacement time (RRT) (“[depiction of] battery longevity including a “time to explant” gauge” (Fig 8a-8d, Col 8, lines 16-20)). Gandhi further 
Gandhi does not teach a third technique; however, Paryani teaches the method further comprising: estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques, when the battery is operating within at least one of the one or more plateau regions (“the battery 101 is in equilibrium” (Col 3 line 47)) and the BV is below the voltage threshold (threshold (311); Col 3 lines 58-60).
It would have been obvious to one of ordinary skill in the art to incorporate the [third] technique of estimating RBC taught by Paryani when the battery is operating in a plateau region into the method of Gandhi, because battery consumption is modeled differently during periods of high vs. low usage, and certain voltage calculations must be performed at regions of low usage (Paryani Col 3 lines 46-47).

Regarding claim 14, Gandhi teaches wherein the at least one processor (external devices 544 includes controller circuitry 545 [which]…includes a processor” (Col 9 lines 39-46))  is configured to use the first technique (Col 5 lines 25-30) to estimate the RBC when the battery is operating within at least one of the one or more plateau regions (see Fig. 7, plateau region 702); and the BV is above a voltage threshold, wherein the BV being above the voltage threshold is indicative of the IMD being far from a recommended replacement time (RRT) (“elective replacement indicator” Col 6 lines 3-4), and the at least one processor (Col 9 line 46). However, Gandhi does not teach a third technique. Paryani teaches estimating the RBC using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) that differs from the first and second techniques, when the battery is operating within at least one of the one or more plateau regions (“the battery 

Regarding claim 20, Gandhi teaches a method for estimating a remaining longevity of an implantable medical device (IMD) powered by a battery, comprising: 
(a) obtaining a battery voltage (BV) measurement of the battery that powers the IMD (“capacity by voltage device is configured to detect a voltage level” (Col 12, lines 51-53));  13609US01PATENT (SJUD-01 164US0)42
(b) determining, based on the BV measurement and performance profile information for the battery, whether the battery is operating in a decline region or a plateau region (“controller is configured to evaluate change in voltage to ascertain when the battery is recovered from the event” Col 12, line 60-62); 
(c) estimating a remaining battery capacity (RBC) (“determine battery capacity,” Abstract) (c.i) using a first technique (Col 5 lines 25-30) when the battery is operating within a said plateau region and the BV measurement is above the voltage threshold indicative of the IMD being far from a recommended replacement time (RRT) (“first time period of capacity consumption” Col 12, line 65-67)
(c.ii) using a second technique (“voltage method”, Col 5 line 24) when the battery is operating within a said decline region; 

Gandhi in view of Paryani does not teach using a fourth technique or literally state the repeated application of the listed steps. However, Gandhi teaches altering a technique when the battery is operating in a heavy usage and recovery period (“prevent measurement of battery voltage during a high-power event” (Col 12, 57-59)); and (d) estimating the remaining longevity of the IMD based on a most recent estimate of the RBC (Col 11, lines 22-26). It would be obvious to one of ordinary skill in the art prior to the time of filing to incorporate the ability to detect a heavy usage event into the first, second or third techniques. 
Gandhi in view of Paryani states wherein each of the first, second, third and fourth techniques, which differ from one another, are used to estimate the RBC one or more times, but does not explicitly state wherein steps (a), (b), (c), and (d) are repeated over time; however, it is inherent that these measurements are taken repeatedly within their allocated time periods (i.e. see Fig. 7) in order to continuously produce a metric of battery capacity.

Regarding claim 21, Gandhi teaches using the first technique to estimate the RBC comprises estimating the RBC based on a weighted average (“weighted average of [two] outputs” (Col 5, lines 30-32)) of a remaining capacity as a function of the BV and a remaining capacity as a function of consumption; using the second technique (“voltage method”, Col 5 line 24) to estimate the RBC comprises estimating the RBC based on the remaining capacity as a function of consumption; and13609USO1PATENT (SJUD-01 164US0)43using the fourth technique to estimate the RBC comprises estimating the RBC based on a most recent instance of the historical battery data (“cumulative capacity remaining line chart can…change dynamically in response to programming changes to show predicted power consumption” Col 11, line 54-57), which was stored prior to the heavy battery usage and recovery period (see Fig. 7, region 702) and based on a consumption between a time of the most recent instance of the historical battery data (“cumulative line chart” Col 11 line 54; that it is cumulative indicates that it includes all temporal data, including that which is most recent) and a current time.  
Gandhi does not teach using a third technique. However, Paryani teaches using a third technique (“SOCbyOCV” (Col 3 lines 46-51)) to estimate the RBC comprises estimating the RBC based on a most recent instance of stored historical battery data (“SOCbyOCV first time” Col 4 lines 6-19) and based on a remaining capacity. ). It would have been obvious to one of ordinary skill in the art to incorporate the use of the third technique of Paryani into the method of Gandhi as the use of most recent instance of stored historical battery data allows dynamic evaluation of remaining battery capacity.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Paryani as applied to claim 6 above, and further in view of the article and “Method for estimating capacity and predicting remaining useful life of lithium-ion battery” (Chao Hu, Gaurav Jain, Prabhakar Tamirisa, Tom Gorka, Applied Energy, Volume 126, 2014, Pages 182-189) to Hu et al, henceforth Hu.
Regarding claim 7, Gandhi in view of Paryani teaches a third technique wherein the IMD stores historical battery data ((Paryani Col 3 lines 46-51), also see Fig. 8E Gandhi) from time-to-time, the historical battery data including at least one of a historical battery voltage (BVhist) or a historical remaining battery capacity (RChist) (“capacity remaining” Fig 8E). However, Gandhi in view of Paryani does not teach wherein to estimate the RBC comprises estimating the RBC based on the stored historical battery data. However, Hu, which teaches a method for estimating capacity and remaining useful life of lithium-ion batteries (Abstract) among the types most commonly used in IMDs and thus existing in a similar field of endeavor, teaches estimating RBC based on stored historical battery data (namely teaching use of “a Bayesian framework, the posterior probability distribution functions (PDFs) of the states given the past observations,” to make “accurate SOC estimate [state projections]” (p. 184, Col 1, Section 2.2-2.3.1) where SOC “quantifies remaining charge of a cell relative to full capacity,” an equivalent metric of RBC (p. 183, Col. 1, Section 2.0). It would have been obvious to one of ordinary skill in the art to incorporate the use of stored historical battery data as taught by Hu into the estimation of RBC as taught by Gandhi in view of Paryani, in order to improve accuracy based on past model performance.

Regarding claim 8, Gandhi in view of Paryani in view of Hu teaches wherein using the third technique (Paryani, Col 3 lines 46-51)) to estimate the RBC further comprises determining .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US8761885 to Hussain (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:30-5:30 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, March 13, 2021